DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 -17 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8,10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eppsenseiner et al (US20160004647) hereinafter in view of Berenbaunn et al (US20130227235) hereinafter Berenbaunn.



Eppensteiner does not explicitly disclose an One Time Programable OTP memory configured to store bus access control information.
Berenbaunn teaches in Fig. 1 a One Time Programable OTP memory configured to store bus access control information (para. 0024).
and a mode configuring module configured to connect the at least one MPU to the OTP memory, the mode configuring module being configured to: read the bus access control information from the OTP memory when the SoC chip is in a boot mode (para. 0024); 
and configure the MPU using the bus access control information (Fig. 3, and para. 0024); 
wherein the mode configuring module is further configured to enable the MPU and switch the SoC chip to a user mode upon configuration of the MPU (Fig. 3, and para. 0024). One of ordinary skill in the art before the effective fining date of the claimed invention to use the configuration elements of Berenbaunn in the system of Eppensteiner to enable a secure access, (para. 0016).

As to claim 13, Eppensteiner discloses a method for controlling bus access, wherein the method is applied to a System-on-a-Chip SoC chip (Fig. 1)  comprising:
a bus mechanism comprising at least one Memory Protection Unit MPU (Fig. 1, and element 1, and para. 0033); 

Berenbaunn teaches in Fig. 1 a One Time Programable OTP memory configured to store bus access control information (para. 0024).
and a mode configuring module configured to connect the at least one MPU to the OTP memory, the mode configuring module being configured to: read the bus access control information from the OTP memory when the SoC chip is in a boot mode (para. 0024); 
and configure the MPU using the bus access control information (Fig. 3, and para. 0024); 
wherein the mode configuring module is further configured to enable the MPU and switch the SoC chip to a user mode upon configuration of the MPU (Fig. 3, and para. 0024). One of ordinary skill in the art before the effective fining date of the claimed invention to use the configuration elements of Berenbaunn in the system of Eppensteiner to enable a secure access, (para. 0016).
 
As to claim 5, Eppenseiner discloses the SoC chip, wherein the bus mechanism comprises a plurality of layers of buses, each layer of buses being connected to one MPU, at least one master device and at least one slave device; and wherein one end of the MPU is connected to a master device, and the other end is connected to a slave device (Fig. 1, and para. 0032).
  
As to claim 6, Eppsenseiner discloses the SoC chip, wherein when the SoC chip is in the user mode, the master device is configured to send an access request through a 

  As to claim 7, Eppsenseiner disclose The SoC chip, wherein the MPU is further configured to intercept an illegal access request sent by the bus of the layer on which the MPU is located, return an error message to the master device corresponding to the illegal access request, and save the illegal access request (Fig. 1, and para. 0034).

As to claim 8, Eppsenseiner discloses the SoC chip, wherein an address decoding module is further connected on each layer of buses, one end of the MPU being connected to the master device through the address decoding module; and wherein the address decoding module is configured to: when receiving the access request sent by the master device, determine, according to address information of the slave device in the access request, the slave device that corresponds to the access request, and output the access request determined by the slave device to the MPU (Fig. 1, and para. 0035).
  
As to claim 10, Eppsenseiner discloses. the SoC chip, wherein the bus mechanism further comprises one or more first gating circuits each of which corresponds to one of the at least one slave device, the other end of each MPU being connected to a slave device through a first gating circuit (Fig. 1, and NOC element) ; and wherein the first 
  
As to claim 11, Eppsenseiner discloses the SoC chip, wherein the bus mechanism further comprises one or more second gating circuits each of which corresponds to one of the MPUs, and each of the MPUs is further connected to the master device through a second gating circuit; wherein each of the MPUs is further configured to receive response information sent by the slave devices; and wherein each of the one or more second gating circuits is configured to: determine, according to the response information, the slave device that corresponds to the response information; and conduct the determined slave device and the master device that currently has a control of a bus of a layer on which a second gating circuit is located (Fig. 1, and paras. 0034, 0035). 

 As to claim 12, Berenbaunn discloses wherein the mode configuring module is further configured to: switch the SoC chip to a test mode so that a designated master device writes the bus access control information into the OTP memory, when the SoC chip is in the boot mode and a mode control word of the OTP memory is an initial value.(Fig. 3, and para. 0024). One of ordinary skill in the art before the effective fining date of the claimed invention to use the configuration elements of Berenbaunn in the system of Eppensteiner to enable a secure access, (para. 0016).

As to claim 17, Berenbaunn discloses  the method, wherein before the reading the bus access control information from the OTP memory, the method further comprises: reading a mode control word of the OTP memory (Fig. 3, and para. 0024);
 and determining whether the mode control word is an initial value of the OTP memory; upon a positive determination, switching the SoC chip to a test mode for a designated master device to write the bus access control information into the OTP memory;
 upon a negative determination, reading the bus access control information (Fig. 4, para. 0026).  One of ordinary skill in the art before the effective fining date of the claimed invention to use the configuration elements of Berenbaunn in the system of Eppensteiner to enable a secure access, (para. 0016).

Claims 2, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eppsenstener/Berenbaunn as applied to claims 1/13 above, and further in view of Stahl et al (US20140250290) hereinafter Stahl.

As to claims 2, and 14,  Eppsenseiner as modified by Berenbaunn does not explicitly disclose  wherein an encrypting module is disposed in the OTP memory, the encrypting module being configured to encrypt, using a key preset by hardware, the bus access control information that is written into the OTP memory.
Stahl teaches in Fig. 1 wherein an encrypting module is disposed in the OTP memory, the encrypting module being configured to encrypt, using a key preset by hardware, the 
Further, Stahl teaches wherein the SoC chip further comprises a decrypting module configured to connect the mode configuring module to the OTP memory; and wherein the mode configuring module is further configured to: call the decrypting module; decrypt the read bus access control information using the key preset by hardware; and write the decrypted bus access control information into the MPU (Fig. 1, para. 0024).
One of ordinary skill in the art before the effective fining date of the claimed invention to use the configuration elements of Stahl in the system of Eppensteiner/Berenbaunn to enable a non-secure access, (para. 0010).

Allowable Subject Matter
Claims 3, 4, 9, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9904802.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184